DISSENT
HUDSON, Justice
(dissenting).
“A defendant has no duty to bring himself to trial....” Barker v. Wingo, 407 U.S. 514, 527, 92 S.Ct 2182, 33 L.Ed.2d 101 (1972). Because the majority undermines this central tenet in its Sixth Amendment analysis, I respectfully dissent.
Both the Sixth Amendment to the United States Constitution and our Minnesota Constitution provide that “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial.” U.S. Const. amend. VI; Minn. Const. art. I, § 6; see State v. DeRosier, 695 N.W.2d 97, 108 (Minn. 2005). The Supreme Court has held that the delay between charging and arrest implicates the Sixth Amendment. Doggelt v. United States, 505 U.S. 647, 648, 112 S.Ct. 2686, 120 L.Ed.2d 520 (1992). We use the four-factor test established in Barker v. Wingo to evaluate whether a defendant’s right to a speedy trial has been violated. Under the Barker test, we consider: (1) the length of the delay, (2) the reason for the delay, (3) the defendant’s timely assertion of his or her right to a speedy trial, and (4) the prejudice to the defendant caused by the delay. 407 U.S. at 530-33, 92 S.Ct. 2182; State v. Taylor, 869 N.W.2d 1, 19 (Minn. 2015).
The majority concludes ' that only the third factor weighs in favor of the State yet nevertheless concludes that the State did not violate Osorio’s right to a speedy trial. I agree with the majority that the first and second factors weigh in Osorio’s favor. I write in dissent, however, because I believe that the third and fourth factors favor Osorio as well, and thus he was denied his right to a speedy trial.
I.
Under the third Barker factor, we evaluate “[wjhether and how a defendant asserts his right” to a speedy trial. Barker, 407 U.S. at 531, 92 S.Ct. 2182. A timely assertion of the right to a speedy trial ensures that the defendant has not purposefully delayed his or her own trial, and therefore indicates whether the defendant has acquiescéd in the delay. Here, however, when the delay falls between charging and arrest, a defendant “is not to be taxed for invoking his speedy trial right only after his arrest” if he did not have knowledge of the charges against him and could not reasonably be expected to assert his right to a speedy trial. Doggett, 505 U.S. at 654, 112 S.Ct. 2686. Therefore, the disposi-tive inquiry under this factor is whether Osorio was aware of the charges. The ma*634jority determines that this factor weighs “heavily” against Osorio because it concludes that Osorio was likely aware of the charges against him. In doing so, it improperly infers that an uncounseled defendant’s failure to bring himself to trial in response to a summons constitutes an effective waiver of his constitutional right to a speedy trial. I respectfully disagree.
I first depart from the court’s analysis of this factor because the majority does not apply the proper standard of review for the district court’s findings of fact. Though we review de novo whether a defendant has been denied a speedy trial, see Taylor, 869 N.W.2d at 19, we “give ‘great deference to the district court’s findings of fact and will not set them aside unless clearly erroneous,’ ” id. at 21 (quoting State v. Andersen, 784 N.W.2d 320, 334 (Minn. 2010)); see Doggett, 505 U.S. at 652-53, 112 S.Ct. 2686 (upholding a district court’s factual finding of negligence in a speedy-trial analysis). Here, the district court found that Osorio was not aware of the summons and complaint sent to his California address.1 Therefore, the district court did not “tax” Osorio for failing to assert his right to a speedy trial until after his arrest. On appeal, the court of appeals reversed the district court by applying a presumption of receipt—commonly known as the mailbox rule—to a criminal summons and complaint. State v. Osorio, 872 N.W.2d 547, 555 (Minn. App. 2015) (“We therefore hold that the Nafstad presumption applies here.... Under the Nafstad presumption, receipt is presumed.”) (citing Nafstad v. Merchant, 303 Minn. 569, 570, 228 N.W.2d 548, 550 (1975)). Because the court of appeals applied the mailbox rule—a legal presumption—it had no reason to defer to the district court’s factual finding that Osorio was not aware of the summons and complaint.
Now, the majority properly rejects the court of appeals’ application of the mailbox rule, but refuses to defer to the district court’s finding of fact that Osorio was unaware of the summons and complaint sent to his last known address in California. Instead, the majority “analyzefe] all of the relevant evidence in the record” to find that Osorio was “more likely than not” aware of the charges against him “shortly after the State served the summons and complaint.” This analysis disregards the scope of our review on appeal, which requires us to leave in place the district court’s findings of fact unless they are clearly erroneous. Taylor, 869 N.W.2d at 21. By declining to defer to the district court’s finding, the majority determines that this factor weighs “heavily” against Osorio. But when the correct standard of review is applied, this factor weighs against the State. See id. The State presented no evidence to suggest that the district court’s finding was clearly erroneous. Instead, the State argued to the court of appeals that a presumption of receipt should apply. See Osorio, 872 N.W.2d at 555. Without that presumption, as the State appears to recognize, the district court’s factual finding is not clearly erroneous. Accordingly, I would hold that this factor weighs against the State.
I further depart from the majority’s analysis of the third Barker factor because the majority assumes that proper service of a summons and complaint is sufficient to infer that a defendant is aware of the charges in the context of a speedy-trial challenge. In my view, the majority’s conflation of proper service with knowledge cannot support a conclusion that Osorio *635“more likely than not” had knowledge of the charges. First, this analysis runs counter to the Minnesota Rules of Civil and Criminal Procedure. I agree with the majority that the State properly served Oso-rio under Minn. R. Crim. P. 3.03, subd. 3, by mailing the summons and complaint to Osorio’s last known address in California. But the majority reads into Rule 3 the presumption that, if the State properly serves the defendant, the defendant has knowledge of the charges he or she faces for purposes of the Sixth Amendment. For both service by mail and substitute service, however, a defendant may not be aware of the summons, even if service was proper. In fact, the Minnesota Rules of Civil Procedure, which allow for service by mail under Rule 4.05, explicitly require the recipient to return a “notice and acknowl-edgement” form to the sender, otherwise “service shall be ineffectual.” Therefore, the rules themselves reject the premise that a properly mailed dispatch alone is sufficient to establish knowledge of the charges, even if that mailed dispatch may be sufficient to establish service. Thus, the majority fully endorses a premise that the Rules reject.
In fact, by concluding that Osorio had knowledge of the charges against him based on a record that contained evidence only of service by mail—a correctly addressed envelope and evidence suggesting that the address was accurate—the majority relies on the very same presumption it explicitly rejected in reversing the court of appeals on this issue. I can find no principled distinction between the mailbox rule that the majority purports to reject and the presumption of knowledge that it reads into Rule 3. Both presume knowledge of the charges on the basis of a properly addressed dispatch. Although the majority agrees that the mailbox rule is insufficient to protect the constitutional rights of criminal defendants, it fails to acknowledge that its own presumption suffers from the same flaw.
Second, the majority’s willingness to presume Osorio’s awareness of the charges based on service by mail runs counter to logical principles that we routinely employ in our case law. The essence of the third Barker factor is that if a defendant did not assert his right to a trial in a timely manner, it creates an inference that the defendant was using the delay to his or her own advantage. The majority, however, takes this inference a step further in applying it to these facts, and concludes that even when there is no evidence as to why a pro se defendant remained silent in response to a complaint, the inference that the defendant did not want a speedy trial is still proper. In my view, this inference is unwarranted. The record does not show why Osorio did not respond to the summons and complaint. One possibility is that he knew of the charges and acquiesced in the delay of his trial, gambling that it would benefit him to do so. An equally likeíy possibility is that Osorio was unaware of the charges against him, especially in light of the assurance from the Mound Police Department in 2007 that no warrant had been issued, the discussion he had with an attorney that the statute of limitations had expired, and the more than 6-year gap from the first report of sexual abuse in March 2007 to the State’s ultimate decision in May 2013 to charge him. The State provided no evidence to support its preferred presumption—that Osorio had knowledge of the complaint—instead relying solely on its proper execution of service.
When it is unclear why a defendant remained silent, our case law traditionally requires both knowledge and comprehension of the charges levied before we impute into that silence any significance. 4 John H. Wigmore, Evidence in Trials at *636Common Law § 1071 (Chadbourn rev. 1972) (“Silence may imply assent to the correctness. of a communication, but on certain conditions only.... [T]he inference of assent may safely be made only when no other explanation is equally consistent with silence; and there. is always another possible explanation—namely, ignorance .... ”); see Bathke v. Krassin, 82 Minn. 226, 228, 84 N.W. 796, 796 (1901) (sending the question of whether a conversation was “heard” by the defendant to the jury before imputing assent to the silence); see also Sonnesyn v. Hawbaker, 127 Minn. 15, 15, 148 N.W. 476, 476 (1914) (“Evidence of a demand ... to which no reply is made may be received when the demand is made under such circumstances that a reply would ordinarily be made.”). This principle should apply with even more force when an enumeratéd constitutional right is at stake. Enumerated rights cannot operate on mere probabilities. Therefore, the majority’s willingness to conclude that the State’s explanation for Osorio’s silence was more likely than Osorio’s explanation cannot satisfy the logical principles that we routinely employ.
Finally, by presuming Osorio’s probable knowledge of the charges simply from evidence of service, the majority requires criminal defendants to bring themselves to trial by demanding a speedy prosecution based upon the presumed receipt of a properly addressed summons and complaint, one that they may never have received. This is particularly troubling in this case, because it would have required Osorio to assert his right to a speedy trial before appearing in court and without the benefit of counsel, lest he waive his right entirely. See Barker, 407 U.S. at 529, 92 S.Ct. 2182 (instructing courts to attach a different weight to “a situation in which no counsel is appointed”). Osorio was not only uncounseled, but during the period of delay at issue, the State was not yet obligated to provide appointed counsel. Therefore, the majority’s holding allows the State to simultaneously benefit from Oso-rio’s lack of counsel along with his uncoun-seled failure to invoke his speedy trial right. Further, and more fundamentally, the majority’s holding requires Osorio to make an uncounseled appearance to assert his speedy-trial right, in contravention of Barker’s strict directive that “[a] defendant has no duty to bring himself to trial.” Barker, 407 U.S. at 527, 92 S.Ct. 2182. In fact, the majority goes so far as to say that Osorio fails to warrant favorable consideration under this factor because he himself did not “do anything directed toward initiating a speedy trial.” This holding cannot be squared with Barker,
II.
The fourth and final prong of the Barker test concerns whether Osorio suffered prejudice as a result of the delay. State v. Windish, 590 N.W.2d 311, 318 (Minn. 1999) (citing Barker, 407 U.S. at 532, 92 S.Ct. 2182). “Once triggered by arrest, indictment, or other official accusation, ... the speedy trial enquiry must weigh the effect of delay on the accused’s defense.... ” Doggett, 505 U.S. at 655, 112 S.Ct. 2686. The majority holds that the fourth factor weighs neutrally. I would hold that this factor favors Osorio.
Of the three principles animating its protection of the right to a speedy trial, the Supreme Court has indicated that one is the “most serious”: to “limit the possibility that the defense will be impaired.” Barker, 407 U.S. at 532, 92 S.Ct. 2182. The Court has warned that " 'the inability of a defendant adequately to prepare his case skews the fairness of the entire system.’ ” Doggett, 505 U.S. at 654, 112 S.Ct. 2686 (quoting Barker, 407 U.S. at 532, 92 S.Ct. 2182); see Windish, 590 N.W.2d at 318. Osorio claims this type of prejudice. Spe-*637cifieally, Osorio argues that he suffered actual prejudice as a result- of the -delay because of the loss of audio recordings, some of which contained partially exculpatory statements. Neither party disputes that the five recordings at issue are no longer available in audio form. The parties do contest, however, the point in time at which the recordings were lost.
We have previously stated that the prejudice a defendant suffers must be “due to the delay.” State v. Jones, 392 N.W.2d 224, 235 (Minn. 1986); see Barker, 407 U.S. at 532, 534, 92 S.Ct. 2182. After a defendant makes an initial showing that he or she has suffered actual prejudice, the State then has the opportunity to rebut that presumption. See Doggett, 505 U.S. at 655, 658 & n.4, 112 S.Ct. 2686. The State conceded at oral argument that it has the burden to rebut an accusation that the defendant suffered actual prejudice.
Here, Osorio presented evidence of the missing audio recordings. The burden then shifted to the State to show that Osorio was not actually prejudiced. It is unclear from the record when the recordings were lost. Other than general explanations about a potential merger between the Mound and Orono police departments and the State’s affidavit explaining that the recordings may not have been properly “inventoried” or included in Osorio’s file, the State has provided no evidence that conclusively counters Osorio’s assertion that the tapes were lost “due to the delay.” Moreover, given that the audio recordings were at all times in possession of the police, it was impossible for Osorio to explain the circumstances leading to their destruction. Therefore, the State did not “ably counter! ]” Osorio’s claim that he suffered actual prejudice. Doggett, 505 U.S. at 658 n.4, 112 S.Ct. 2686.
The State further argues that, even if the audio recordings are no longer accessible, the participants in the interviews were available to testify, and the transcripts of the interviews were available- to -Osorio. The availability of the witnesses -and transcripts, the State asserts, mitigated any prejudice that he might have suffered due to the loss of the recordings. For two reasons, the transcripts are insufficient to mitigate the actual prejudice that Osorio faces due to the loss of these recordings. First, the transcripts may not be admissible evidence at trial in lieu of the audio recordings either because the original evidence rule would preclude it, Minn. R. Evid. 1002, or they would lack proper authentication, see State v. Olkon, 299 N.W.2d 89, 103 (Minn. 1980). This result would clearly prejudice Osorio’s ability to present a defense. Second, even if the transcripts were admissible at trial, Osorio would still suffer actual prejudice because transcripts do not convey the full extent of the message contained in audio recordings, including, as the district court noted, the “tone and inflection” of the speakers. Therefore, Osorio made a strong showing that he suffered actual and particularized prejudice—a showing the State does little to “ably counter.”
Even still, actual prejudice does not end the inquiry under the fourth Barker factor. Doggett requires consideration of the prejudice inherent in delay, even if the defendant “fail[s] to make any affirmative showing that the delay weakened his ability to raise specific defenses, elicit specific testimony, or produce specific items of evidence.’’ 505 U.S. at 655, 112 S.Ct. 2686. The majority acknowledges Doggett’s directive that “affirmative proof of particularized prejudice is not essential to every speedy trial claim,” id. but the majority does not acknowledge its corollary: lack of affirmative proof of prejudice is not neutral. Instead, “excessive delay ‘presumptively compromises the reliability of a trial *638in ways that neither party can prove or, for that matter identify.” Id. at 655, 112 S.Ct. 2686 (emphasis added). The majority further determines that because Osorio, in its view, “acquiesced” to the delay, any prejudice must be ignored. But, for reasons that I articulate in part I, the majority’s claim that an uncounseled defendant’s failure to respond to a summons constitutes an effective waiver of his constitutional right to a speedy trial is flawed.
For all of the above reasons, I conclude that all of the Barker factors weigh in Osorio’s favor. Accordingly, I respectfully dissent.

. “The Court finds that the state has not proven that Defendant received notice of the first court appearance.”